Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 4, 2019

                                       No. 04-18-00002-CR

                                      Larry Donnell GIBBS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2015 CRR 001320 D-1
                          Honorable Jose A. Lopez, Judge Presiding


                                          ORDER
        Appellant’s brief was originally due to be filed on July 6, 2018. Appellant was granted
three thirty-day extensions, making his brief due by October 4, 2018. On September 28, 2018,
appellant filed a motion to supplement the reporter’s record, which raised concerns regarding the
completeness of the record on appeal. By order dated October 5, 2018, we abated this cause to
the trial court to address the concerns raised in appellant’s motion. A supplemental reporter’s
record was filed on December 4, 2018, and a supplemental clerk’s record containing the trial
court’s findings of fact was filed on December 10, 2018. On December 18, 2018, the cause was
reinstated on this court’s docket, and appellant was ordered to file his brief by no later than
January 17, 2019. Appellant filed a fifth motion for extension of time to file his brief until
February 18, 2019. We granted the fifth motion but advised appellant this was the final extension
of time he would be granted and that if the brief was not filed by February 18, 2019, this appeal
would be abated to the trial court for an abandonment hearing and to consider whether sanctions
are appropriate. On February 19, 2019, appellant filed a sixth motion for extension of time to file
his brief. On February 21, 2019, we denied the motion and advised appellant that the brief was
due. Appellant did not file a brief, so on March 7, 2019, we abated this case to the trial court to
conduct a hearing to determine whether appellant desires to prosecute this appeal and, if
appellant is indigent, appoint new appellate counsel.

        On April 1, 2019, forty-two (42) days after the brief was last due, appellant filed the brief
and a “Motion to File Out-of-Time Brief.” As of the date of this order, the trial court clerk has
not yet filed a supplemental clerk’s record reflecting that an abandonment hearing has been held.
Accordingly, it is ORDERED that this court’s March 7, 2019 order abating this cause to the trial
court is WITHDRAWN and this appeal is REINSTATED on this court’s docket. We GRANT
appellant’s motion to late-file the brief and the brief is accepted. The State’s brief is due thirty
(30) days from the date of this order.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of April, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court